DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on May 26, 2022 has been entered.  Claims 1, 6, 10 and 19 have been amended.  Claims 1-20 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 6 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,004,405 in view of Kang (US 2009/0135119) and Jo (US 2015/0029171).     Below is a comparison of present claim 1 and patented claim 1.

Present Application
US 11,004,405
1. A light source apparatus which provides light to a display panel comprising: 
a plurality of light source gate lines extending in a first direction; a plurality of light source data lines extending in a second direction crossing the first direction; a plurality of light source emission lines commonly connected to one another; a plurality of feedback lines; and a plurality of light source blocks, wherein at least one of the plurality of light source blocks is connected to a light source gate line of the plurality of light source gate lines, a light source data line of the plurality of light source data lines, a light source emission line of the plurality of light source emission lines and a feedback line of the plurality of feedback lines, and wherein each light source gate line of the plurality of light source gate lines is connected to only one row of light source blocks of the plurality of light source blocks.
1. A light source apparatus comprising:

a plurality of light source gate lines extending in a first direction; a plurality of light source data lines extending in a second direction crossing the first direction; a plurality of light source emission lines; a plurality of feedback lines; and a plurality of light source blocks, wherein at least one of the plurality of light source blocks is connected to a light source gate line of the plurality of light source gate lines, a light source data line of the plurality of light source data lines, a light source emission line of the plurality of light source emission lines and a feedback line of the plurality of feedback lines, and at least one of the plurality of light source emission lines is commonly connected to at least three light source blocks of the plurality of light source blocks in the second direction.


	As can be seen above, the main difference between the claims is that the patented claim 1 fails to recite “which provides light for a display panel,” “a plurality of light source emission lines commonly connected to one another” and “wherein each light source gate line of the plurality of light source gate lines is connected to only one row of light source blocks of the plurality of light source blocks.”
	However, Kang discloses a light source apparatus which provides light to a display panel (Fig. 7; [0067]-[0068], e.g., a light emitting device 100 provide light to a LCD panel 300) comprising: a plurality of light source gate lines extending in a first direction ([0087], e.g., light source gate lines S1-Sp extending in a row direction); a plurality of light source data lines extending in a second direction crossing the first direction ([0088], e.g., light source data lines C1 through Cq extending in a column direction); and a plurality of light source blocks ([0089], e.g., a plurality of light source pixels EPX), wherein at least one of the plurality of light source blocks is connected to a light source gate line of the plurality of light source gate lines and a light source data line of the plurality of light source data lines (e.g., each of the plurality of light source blocks EPX is connected to a light source gate line S1 and a light source data line C1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the light source apparatus taught by the patented claim 1 in the invention of Kang for supplying light to a display panel in order to display an image with a desired brightness.  
The patented claim 1 in view of Kang does not disclose “a plurality of light source emission lines commonly connected to one another” and “wherein each light source gate line of the plurality of light source gate lines is connected to only one row of light source blocks of the plurality of light source blocks.”
However, Jo discloses a light source apparatus (Figs 1-2; [0033], e.g., a light emitting diode display device) comprising:
a plurality of light source gate lines extending in a first direction ([0034], e.g., scan lines S1 through Sn in a row direction);
a plurality of light source data lines extending in a second direction crossing the first direction (e.g., data lines D1 through Dm in a column direction);
a plurality of light source emission lines commonly connected to one another ([0040], e.g., a plurality of light source emission lines CL2 commonly connected to one another); 
a plurality of feedback lines ([0040], e.g., feedback lines F1 through Fm are formed along the same direction as the data lines D1 through Dm); and
a plurality of light source blocks (e.g., a plurality of light source blocks 140),
wherein at least one of the plurality of light source blocks is connected to a light source gate line of the plurality of light source gate lines (Fig. 2; [0048], e.g., a light source block 140 is connected to a light source scan line Sn), a light source data line of the plurality of light source data lines (e.g., the light source block 140 is connected to a light source data line Dm), a light source emission line of the plurality of light source emission lines and a feedback line of the plurality of feedback lines ([0050]-[0051], e.g., a light source emission line CL2 and a feedback line Fm), and
wherein each light source gate line of the plurality of light source gate lines is connected to only one row of light source blocks of the plurality of light source blocks (Figs 1 and 2; e.g., each light source gate line (e.g., Sn) is connected to only one row of light source blocks 140). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the light source apparatus as taught by Jo in the invention taught by the patented claim 1 in view of Kang for supplying light to a display panel in order to display an image with a desired luminance by compensating the degradation of the luminance of a light emission pixel (see [0059] of Jo).

	Claims 2-20 are similarly rejected over patented claims 2-20 respectively.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2009/0135119) in view of Jo (US 2015/0029171).  
Regarding claim 1, Kang discloses a light source apparatus which provides light to a display panel (Fig. 7; [0067]-[0068], e.g., a light emitting device 100 provides light to a display panel 300) comprising:
a plurality of light source gate lines extending in a first direction ((0087], e.g., light source gate lines S1-Sp extending in a row direction);
	a plurality of light source data lines extending in a second direction crossing the first direction ([0088], e.g., light source data lines C1 through Cq extending in a column direction); and
	a plurality of light source blocks ([0089], e.g., a plurality of light source pixels EPX), wherein at least one of the plurality of light source blocks is connected to a light source gate line of the plurality of light source gate lines and a light source data line of the plurality of light source data lines (e.g., each of the plurality of light source blocks EPX is connected to a light source gate line S1 and a light source data line C1).
	Kang does not disclose wherein the light source apparatus comprises:
a plurality of light source emission lines commonly connected to one another; and
a plurality of feedback lines, wherein at least one of the plurality of light source blocks is connected to a light source emission line of the plurality of light source emission lines and a feedback line of the plurality of feedback lines, and wherein each light source gate line of the plurality of light source gate lines is connected to only one row of light source blocks of the plurality of light source blocks.
However, Jo discloses a light source apparatus (Figs 1-2; [0033], e.g., a light emitting diode display device) comprising:
a plurality of light source gate lines extending in a first direction ([0034], e.g., scan lines S1 through Sn in a row direction);
a plurality of light source data lines extending in a second direction crossing the first direction (e.g., data lines D1 through Dm in a column direction);
a plurality of light source emission lines commonly connected to one another ([0040], e.g., a plurality of light source emission lines CL2 commonly connected to one another); 
a plurality of feedback lines ([0040], e.g., feedback lines F1 through Fm are formed along the same direction as the data lines D1 through Dm); and
a plurality of light source blocks (e.g., a plurality of light source blocks 140),
wherein at least one of the plurality of light source blocks is connected to a light source gate line of the plurality of light source gate lines (Fig. 2; [0048], e.g., a light source block 140 is connected to a light source scan line Sn), a light source data line of the plurality of light source data lines (e.g., the light source block 140 is connected to a light source data line Dm), a light source emission line of the plurality of light source emission lines and a feedback line of the plurality of feedback lines ([0050]-[0051], e.g., a light source emission line CL2 and a feedback line Fm), and
wherein each light source gate line of the plurality of light source gate lines is connected to only one row of light source blocks of the plurality of light source blocks (Figs 1 and 2; e.g., each light source gate line (e.g., Sn) is connected to only one row of light source blocks 140). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the light source apparatus as taught by Jo in the invention of Kang for supplying light to a display panel in order to display an image with a desired luminance by compensating the degradation of the luminance of a light emission pixel (see [0059] of Jo).

Regarding claim 2, Jo further discloses the light source apparatus of claim 1, wherein the feedback line is commonly connected to light source blocks of the plurality of light source blocks disposed in a light source block column (Figs 1 and 2; [0040], e.g., the feedback line F1 is commonly connected to light source blocks 140 in a light source block column).

	Regarding claim 5, Jo further discloses the light source apparatus of claim 1, wherein the feedback line extends in a direction parallel to the light source data line (Figs 1 and 2; [0040], e.g., the feedback lines F1 through Fm are formed along the same direction as the data lines D1 through Dm).

	Regarding claim 6, Kang discloses a display apparatus (Fig. 7; [0067]-[0068], e.g., LCD device) comprising:
	a display panel which displays an image (e.g., LCD panel 300);
	a gate driver which applies a gate signal to the display panel (e.g., gate driver 400);
	a data driver which applies a data voltage to the display panel (e.g., a data driver 500);
	a light source apparatus which provides light to the display panel (e.g., a light emitting device 100); and
	a light source driver which drives the light source apparatus ([0086], e.g., a controller 110, a column driver 112 and a scan driver 114), wherein the light source apparatus comprises:
	a plurality of light source gate lines extending in a first direction ((0087], e.g., light source gate lines S1-Sp extending in a row direction);
	a plurality of light source data lines extending in a second direction crossing the first direction ([0088], e.g., light source data lines C1 through Cq extending in a column direction); and
	a plurality of light source blocks ([0089], e.g., a plurality of light source pixels EPX), wherein at least one of the plurality of light source blocks is connected to a light source gate line of the plurality of light source gate lines and a light source data line of the plurality of light source data lines (e.g., each of the plurality of light source blocks EPX is connected to a light source gate line S1 and a light source data line C1).
	Kang does not disclose wherein the light source apparatus further comprises:
	a plurality of light source emission lines commonly connected to one another; and
	a plurality of feedback lines, wherein at least one of the plurality of light source blocks is connected to a light source emission line of the plurality of light source emission lines and a feedback line of the plurality of feedback lines, and wherein each light source gate line of the plurality of light source gate lines is connected to only one row of light source blocks of the plurality of light source blocks.
However, Jo discloses a light source apparatus (Figs 1-2; [0033], e.g., a light emitting diode display device) comprising:
a plurality of light source gate lines extending in a first direction ([0034], e.g., scan lines S1 through Sn in a row direction);
a plurality of light source data lines extending in a second direction crossing the first direction (e.g., data lines D1 through Dm in a column direction);
a plurality of light source emission lines commonly connected to one another ([0040], e.g., a plurality of light source emission lines CL2 commonly connected to one another); 
a plurality of feedback lines ([0040], e.g., feedback lines F1 through Fm are formed along the same direction as the data lines D1 through Dm); and
a plurality of light source blocks (e.g., a plurality of light source blocks 140),
wherein at least one of the plurality of light source blocks is connected to a light source gate line of the plurality of light source gate lines (Fig. 2; [0048], e.g., a light source block 140 is connected to a light source scan line Sn), a light source data line of the plurality of light source data lines (e.g., the light source block 140 is connected to a light source data line Dm), a light source emission line of the plurality of light source emission lines and a feedback line of the plurality of feedback lines ([0050]-[0051], e.g., a light source emission line CL2 and a feedback line Fm), and
wherein each light source gate line of the plurality of light source gate lines is connected to only one row of light source blocks of the plurality of light source blocks (Figs 1 and 2; e.g., each light source gate line (e.g., Sn) is connected to only one row of light source blocks 140). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the light source apparatus as taught by Jo in the invention of Kang for supplying light to a display panel in order to display an image with a desired luminance by compensating the degradation of the luminance of a light emission pixel (see [0059] of Jo).

Regarding claim 7, Kang in view of Jo further discloses the display apparatus of claim 6, wherein the feedback line is commonly connected to light source blocks of the plurality of light source blocks disposed in a light source block column (Jo, Figs 1 and 2; e.g., the feedback line F1 is commonly connected to a light source blocks 140 disposed in a column).

Regarding claim 11, Kang in view of Jo further discloses the display apparatus of claim 6, wherein the feedback line extends in a direction parallel to the light source data line (Jo, Figs 1 and 2; e.g., the feedback line Fl extends in a column direction parallel to the data line D1).

8. 	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2009/0135119) in view of Jo (US 2015/0029171), and further in view of Song et al. (US 2016/0307503, cited in IDS dated 04/20/2021).
Regarding claim 3, Kang in view of Jo does not disclose the light source apparatus of claim 2, wherein a first end portion of the feedback line is connected to the light source blocks disposed in the light source block column and a second end portion of the feedback line is connected to a feedback resistor, and wherein the feedback resistor is connected between a power voltage applying terminal of a light source block of the light source blocks and the second end portion of the feedback line.
However, Song discloses a light source apparatus (Fig. 8; [0025], [0053], e.g., an organic light-emitting display apparatus) comprising: a light source block (e.g., each pixel comprises a light emitting device); and a feedback line (Fig. 2; [0031]-[0032], e.g., a feedback line is connected to a current control unit of a drive device), wherein a first end portion of the feedback line is connected to the light source block and a second end portion of the feedback line is connected to a feedback resistor (Fig. 4; [0036], e.g., a first end of the feedback line is connected to the light source block (e.g., pixel, OLED) and a second end of the feedback line is connected to a feedback resistor R), and wherein the feedback resistor is connected between a power voltage applying terminal of a light source block of the light source blocks and the second end portion of the feedback line (e.g., the feedback resistor R is connected between power source apply terminal (e.g., ground voltage) and the second end of the feedback line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Song in the invention of Kang in view of Jo for connecting a feedback resistor between a second end portion of a feedback line and a power source supply terminal because by utilizing a feedback resistor to control current flowing through a light emitting device, the current flowing the light emitting device can be ensured stable and accurate, thereby making the light emitting evenly emit light (see [0011]-[0012] of Song).

Regarding claim 8, Kang in view of Jo does not disclose the display apparatus of claim 7, wherein a first end portion of the feedback line is connected to the light source blocks disposed in the light source block column and a second end portion of the feedback line is connected to a feedback resistor, and wherein the feedback resistor is connected between a power voltage applying terminal of a light source block of the light source blocks and the second end portion of the feedback line.
However, Song discloses a light source apparatus (Fig. 8; [0025], [0053], e.g., an organic light-emitting display apparatus) comprising: a light source block (e.g., each of pixels comprises a light emitting device); and a feedback line (Fig. 2; [0031]-[0032], e.g., a feedback line is connected to a current control unit of a drive device), wherein a first end portion of the feedback line is connected to the light source block and a second end portion of the feedback line is connected to a feedback resistor (Fig. 4; [0036], e.g., a first end of the feedback line is connected to the light source block (e.g., pixel, OLED) and a second end of the feedback line is connected to a feedback resistor R), and wherein the feedback resistor is connected between a power voltage applying terminal of a light source block of the light source blocks and the second end portion of the feedback line (e.g., the feedback resistor R is connected between power source apply terminal (e.g., ground voltage) and the second end of the feedback line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Song in the invention of Kang in view of Jo for connecting a feedback resistor between a second end portion of a feedback line and a power source supply terminal because by utilizing a feedback resistor to control current flowing through a light emitting device, the current flowing the light emitting device can be ensured stable and accurate, thereby making the light emitting evenly emit light (see [0011]-[0012] of Song).

9.	Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2009/0135119) in view of Jo (US 2015/0029171), and further in view of Choi et al. (US 2006/0139264).    
Regarding claim 4, Jo further disclose the light source apparatus of claim 1, wherein a light source block of the plurality of light source blocks (Fig. 2; [0044]) comprises: a light emitting element (e.g., organic light emitting diode OLED); a first switching element (Fig. 2; [0048], e.g., a transistor M4) comprising a control electrode connected to the light source gate line (e.g., the light source gate line Sn), an input electrode connected to the light source data line (e.g., the light source data line Dm) and an output electrode connected to a control electrode of a second switching element ([0048], e.g.,  a gate electrode of the second transistor M3); the second switching element comprising the control electrode connected to the output electrode of the first switching element (e.g., the gate electrode of the second transistor M3 is connected to the output electrode of the first transistor M4); and a third switching element comprising a control electrode connected to the light source emission line (e.g., a gate electrode of the third transistor M2 is connected to the light source emission line CL2).
Kang in view of Jo does not disclose wherein an input electrode of the second switching element is connected to an output electrode of the third switching element and an output electrode connected to a ground; and the third switching element comprising an input electrode connected to the light emitting element and the output electrode connected to the input electrode of the second switching element.
However, Choi discloses a light source apparatus (Fig. 2; [0030], e.g., a light emitting diode display device 1000) comprising:
a plurality of light source blocks ([0031], e.g., a plurality of light source blocks 140),
wherein a light source block of the plurality of light source blocks (Fig. 9) comprises: a light emitting element (e.g., OLED);
a first switching element ([0093], e.g., a transistor M4) comprising a control electrode connected to a light source gate line (e.g., the light source gate line S1), an input electrode connected to a light source data line (e.g., the light source data line D1) and an output electrode connected to a control electrode of a second switching element (e.g., a gate electrode of the transistor M1);
the second switching element comprising the control electrode connected to the output electrode of the first switching element (e.g., the gate electrode of the transistor M1), an input electrode connected to an output electrode of a third switching element (e.g., an input electrode of the transistor M1 is connected to an output electrode of the transistor M3) and an output electrode connected to a ground ([0032], e.g., the ground or the ELVSS); and
the third switching element (e.g., the transistor M3) comprising a control electrode connected to the light source emission line (e.g., the gate electrode of the transistor M3 is connected to the S2), an input electrode connected to the light emitting element (e.g., input electrode of the transistor M3 is connected to the OLED) and the output electrode connected to the input electrode of the second switching element (e.g., output electrode of the transistor M3 is connected to the transistor M1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Choi in the invention of Kang in view of Jo for connecting a light emitting element between a first driving power source ELVDD and a third switching element and connecting a second switching element between the third switching element and a ground because a light block in this configuration can be used to perform the same function (see [0086] of Choi).  

Regarding claim 9, Kang in view of Jo discloses the display apparatus of claim 6.  Jo further discloses wherein a light source block of the plurality of light source blocks (Fig. 2; [0044]) comprises: a light emitting element (e.g., organic light emitting diode OLED); a first switching element (Fig. 2; [0048], e.g., a transistor M4) comprising a control electrode connected to the light source gate line (e.g., the light source gate line Sn), an input electrode connected to the light source data line (e.g., the light source data line Dm) and an output electrode connected to a control electrode of a second switching element ([0048], e.g.,  a gate electrode of the second transistor M3); the second switching element comprising the control electrode connected to the output electrode of the first switching element (e.g., the gate electrode of the second transistor M3 is connected to the output electrode of the first transistor M4); and a third switching element comprising a control electrode connected to the light source emission line (e.g., a gate electrode of the third transistor M2 is connected to the light source emission line CL2).
Kang in view of Jo does not disclose wherein an input electrode connected to an output electrode of the third switching element and an output electrode connected to a ground; and the third switching element comprising an input electrode connected to the light emitting element and the output electrode connected to the input electrode of the second switching element.
However, Choi discloses a light source apparatus (Fig. 2; [0030], e.g., a light emitting diode display device 1000) comprising:
a plurality of light source blocks ([0031], e.g., a plurality of light source blocks 140),
wherein a light source block of the plurality of light source blocks (Fig. 9) comprises: a light emitting element (e.g., OLED);
a first switching element ([0093], e.g., a transistor M4) comprising a control electrode connected to a light source gate line (e.g., the light source gate line S1), an input electrode connected to a light source data line (e.g., the light source data line D1) and an output electrode connected to a control electrode of a second switching element (e.g., a gate electrode of the transistor M1);
the second switching element comprising the control electrode connected to the output electrode of the first switching element (e.g., the gate electrode of the transistor M1), an input electrode connected to an output electrode of a third switching element (e.g., an input electrode of the transistor M1 is connected to an output electrode of the transistor M3) and an output electrode connected to a ground ([0032], e.g., the ground or the ELVSS); and
the third switching element (e.g., the transistor M3) comprising a control electrode connected to the light source emission line (e.g., the gate electrode of the transistor M3 is connected to the S2), an input electrode connected to the light emitting element (e.g., input electrode of the transistor M3 is connected to the OLED) and the output electrode connected to the input electrode of the second switching element (e.g., output electrode of the transistor M3 is connected to the transistor M1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Choi in the invention of Kang in view of Jo for connecting a light emitting element between a first driving power source ELVDD and a third switching element and connecting a second switching element between the third switching element and a ground because a light block in this configuration can be used to perform the same function (see [0086] of Choi).  

Regarding claim 10, Kang in view of Jo discloses the display apparatus of claim 6.  Jo further discloses wherein a light source block of the plurality of light source blocks (Fig. 2; [0044]) comprises: a light emitting element (e.g., organic light emitting diode OLED), and wherein the light source block comprises:
a first switching element (Fig. 2; [0048], e.g., a transistor M4) comprising a control electrode connected to the light source gate line (e.g., the light source gate line Sn), an input electrode connected to the light source data line (e.g., the light source data line Dm) and an output electrode connected to a control electrode of a second switching element ([0048], e.g.,  a gate electrode of the second transistor M3); the second switching element comprising the control electrode connected to the output electrode of the first switching element (e.g., the gate electrode of the second transistor M3 is connected to the output electrode of the first transistor M4); and a third switching element comprising a control electrode connected to the light source emission line (e.g., a gate electrode of the third transistor M2 is connected to the light source emission line CL2).
Kang in view of Jo does not disclose wherein an input electrode connected to an output electrode of the third switching element and an output electrode connected to a ground; and the third switching element comprising an input electrode connected to the light emitting element and the output electrode connected to the input electrode of the second switching element.
However, Choi discloses a light source apparatus (Fig. 2; [0030], e.g., a light emitting diode display device 1000) comprising:
a plurality of light source blocks ([0031], e.g., a plurality of light source blocks 140),
wherein a light source block of the plurality of light source blocks (Fig. 9) comprises: a light emitting element (e.g., OLED);
	a first switching element ([0093], e.g., a transistor M4) comprising a control electrode connected to a light source gate line (e.g., the light source gate line S1), an input electrode connected to a light source data line (e.g., the light source data line D1) and an output electrode connected to a control electrode of a second switching element (e.g., a gate electrode of the transistor M1);
	the second switching element comprising the control electrode connected to the output electrode of the first switching element (e.g., the gate electrode of the transistor M1), an input electrode connected to an output electrode of a third switching element (e.g., an input electrode of the transistor M1 is connected to an output electrode of the transistor M3) and an output electrode connected to a ground ([0032], e.g., the ground or the ELVSS); and
	the third switching element (e.g., the transistor M3) comprising a control electrode connected to the light source emission line (e.g., the gate electrode of the transistor M3 is connected to the S2), an input electrode connected to the light emitting element (e.g., input electrode of the transistor M3 is connected to the OLED) and the output electrode connected to the input electrode of the second switching element (e.g., output electrode of the transistor M3 is connected to the transistor M1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Choi in the invention of Kang in view of Jo for connecting a light emitting element between a first driving power source ELVDD and a third switching element and connecting a second switching element between the third switching element and a ground because a light block in this configuration can be used to perform the same function (see [0086] of Choi).  

10. 	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0039953) in view of Jo (US 2015/0029171), and further in view of Kang (US 2009/0135119).    
Regarding claim 19, Lee discloses a method of compensating luminance difference of a light source apparatus (Figs 1-4; [0043], [0087], e.g., compensating luminance difference of an organic light emitting display device), the method comprising:
applying a plurality of light source gate signals to a plurality of light source gate lines (Fig. 1; [0046], e.g., applying a plurality of light source gate signals to a plurality of light source gate lines S1 through Sn);
applying a plurality of light source data signals to a plurality of light source data lines ({0047], e.g., applying a plurality of light source data signals to a plurality of light source data lines D1 through Dm);
applying a light source emission signal to a plurality of light source emission transistor (Fig. 2; [0063]-[0064], e.g. the switch SW3 is turned on by a light source emission signal);
sensing currents flowing through a plurality of light source blocks through a plurality of feedback lines (Figs 1-2; [0064]-[0065], e.g., the sensing current flowing through a plurality of light source blocks 111 through a plurality of feedback lines F1 through Fm); and
generating a compensated light source data signal using the sensed currents through the plurality of feedback lines (Fig. 3; [0055], [0075]-[0082],e.g., the compensation coefficient calculating block 310 may calculate the compensation coefficient based on the sensing signals),
wherein each light source gate line of the plurality of light source gate lines is connected to only one row of light source blocks of the plurality of light source blocks (Figs 1-2; [0046], e.g., each light source gate line Sj is connected to only one row of light source blocks 111).   
Lee does not specifically disclose the method comprising: applying the light source emission signal to a plurality of light source emission lines commonly connected to one another, and wherein the light source apparatus provides light to a display panel.
However, Jo discloses a light source apparatus comprising: applying a light emission signal to a plurality of light source emission lines commonly connected to one another (Figs 1-2; [0033]-[0042], e.g., applying an emission control signal to a plurality of emission control lines CL2 commonly connected to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jang in the invention of Lee for applying a light emission signal to a plurality of light source emission lines commonly connected to one another in order to improve image quality (see [0007] and [0083] of Jo). 
Lee in view of Jo does not disclose wherein the light source apparatus provides light to a display panel.
However, Kang discloses a light source apparatus which provides light to a display panel (Fig. 7; [0067]- [0068], e.g., a light emitting device 100 provides light to LCD panel 300) comprising:
a scan driver applying a plurality of light source gate signals to a plurality of light source gate lines ((0087], e.g., scan driver 114, light source gate lines S1-Sp); and
a column driver applying a plurality of light source data signals to a plurality of light source data lines ([0088], e.g., column driver 112, light source data lines C1 through Cq).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kang in the invention of Lee in view of Jo for using a light source apparatus as a backlight for a display panel so that the display panel can display an image with desired luminance.

Regarding claim 20, Lee further discloses the method of claim 19, wherein the currents flowing through the plurality of light source blocks is sensed in an initial period when a display apparatus is turned on (see [0048], [0082)).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623